Case 6:20-cv-06074-SOH Document 21-1               Filed 12/17/20 Page 1 of 6 PageID #: 80




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION


LARRY LOVELL and
MELISSA LOVELL                                                                    PLAINTIFFS

vs.                            CASE NO. 6:20-CV-06074-SOH

JAMES ALBERT WARD III,
PILOT TRAVEL CENTERS LLC, and
JOHN DOE                                                                        DEFENDANTS

                                  AMENDED COMPLAINT

       Come now the Plaintiffs, Larry Lovell and Melissa Lovell, by and through their

attorneys, TAYLOR & TAYLOR LAW FIRM, P.A., and for their Amended Complaint do state:

                                JURISDICTION AND VENUE

       1.      At all times relevant to this Complaint, Plaintiffs were residents of Carthage,

Panola County, Texas, and citizens of the State of Texas.

       2.      At all times relevant to this Complaint, Defendant James Albert Ward, III

(“Ward”) was a resident of Pulaski County, Arkansas, and a citizen of the State of Arkansas.

       3.      At all times relevant to this Complaint, Defendant Pilot Travel Centers LLC

(“Pilot”) was a foreign limited liability company with a principal place of business in Knoxville,

Tennessee.

       4.      In the event that Ward was not an agent or employee of Pilot, then Defendant

John Doe (“Doe”) is the unknown employer or master of Ward at the time of the accident that is

the subject of this Complaint. See Exhibit A.


                                           Page 1 of 6
Case 6:20-cv-06074-SOH Document 21-1                  Filed 12/17/20 Page 2 of 6 PageID #: 81




       5.      The facts and circumstances giving rise to this Complaint occurred in Caddo

Valley, Clark County, Arkansas.

       6.      This Court has subject matter jurisdiction of this matter pursuant to Ark. Code

Ann. § 16-13-201(a).

       7.      This Court has personal jurisdiction of the parties pursuant to Ark. Code Ann. §

16-4-101(B).

       8.      Venue in this county is proper pursuant to Ark. Code Ann. § 16-60-101(a)(1)

(county in which a substantial part of the event or omission giving rise to the cause of action

occurred).

                                             FACTS

       9.      On or about July 9, 2017, Plaintiff Larry Lovell was in the parking lot of the Pilot

Travel Center located in Caddo Valley, Clark County, Arkansas.

       10.     Defendant Ward was the operator of an eighteen-wheeler (the “Pilot Truck”).

       11.     While Plaintiff Larry Lovell was outside of his own vehicle, Defendant Ward

backed the Pilot Truck into Plaintiff Larry Lovell.

                          CAUSE OF ACTION #1 – NEGLIGENCE

       12.     Defendant owed numerous duties to Plaintiff, and Defendant breached those

duties in the following manner:

               A.      Reckless driving in such a manner as to show disregard for the safety of

                       persons and property in violation of Ark. Code Ann. §27-50-308;

               B.      Careless and prohibited acts of driving in violation of Ark. Code Ann.

                       §27-51-104, and other violations of applicable Arkansas traffic laws;

               C.      Failure to keep a proper lookout for other individuals in the parking lot;




                                            Page 2 of 6
Case 6:20-cv-06074-SOH Document 21-1                   Filed 12/17/20 Page 3 of 6 PageID #: 82




                D.      Failure to drive at a speed that was reasonable under the circumstances;

                E.      Failure to keep Defendant’s vehicle under proper control;

                F.      Failure to use ordinary care to operate Defendant’s vehicle; and

                G.      Failure to otherwise use ordinary care under the circumstances at the time

                        of the collision.

        13.     The injuries and damages sustained by Plaintiff, more particularly described

below, were produced in a natural and continuous sequence, and were a probable consequence of

Defendant’s breach of one or more of the above-described independent duties of ordinary care

for the safety of Plaintiff.

        14.     Defendant should have foreseen and anticipated that a breach of one or more of

the above-described independent duties to use ordinary care would constitute an appreciable risk

of harm to others, including Plaintiff.

        15.     If Defendant had not breached one or more of the above-described independent

duties to use ordinary care for the safety of Plaintiff, then Plaintiff’s injuries and damages would

not have occurred.

     COMPENSATORY DAMAGES SUFFERED BY PLAINTIFF LARRY LOVELL

        16.     The injuries and damages sustained by Plaintiff as a result of Defendant’s breach

of the above duties include, but are not limited to, the following:

                A.      Serious bodily injuries to Plaintiff’s neck, back, shoulder, and other parts

                        of Plaintiff’s body;

                B.      Medical expenses incurred in the past, and transportation expenses to

                        obtain such medical treatment;




                                               Page 3 of 6
Case 6:20-cv-06074-SOH Document 21-1            Filed 12/17/20 Page 4 of 6 PageID #: 83




           C.   Future medical expenses to be incurred, and transportation expenses to

                obtain such future medical treatment;

           D.   Physical pain and disability experienced in the past;

           E.   Physical pain and disability to be experienced in the future;

           F.   Loss of income in the past;

           G.   Loss of income in the future;

           H.   Loss of earning capacity due to permanent physical impairment from the

                injuries caused by the collision;

           I.   Mental anguish experienced in the past, which includes but is not limited

                to Plaintiff’s loss of quality of life due to permanent injuries causing

                chronic pain that limited his activities;

           J.   Mental anguish to be experienced in the future, which includes but is not

                limited to Plaintiff’s loss of quality of life due to permanent injuries

                causing chronic pain that limits his activities;

           K.   Any scars, disfigurement, and visible results of his injury due to

                “residential limitation of motion;” Adkins v. Kelley, 244 Ark. 199, 424

                S.W.2d 373 (1968);

           L.   The reasonable expense of any necessary help in Plaintiff’s home in the

                past, and reasonably certain to be required in the future, as a result of

                Plaintiff’s injuries; and

           M.   Permanent bodily injuries that have been suffered, which is a life-

                changing event causing Plaintiff to lose the ability to enjoy a normal life.




                                      Page 4 of 6
Case 6:20-cv-06074-SOH Document 21-1                  Filed 12/17/20 Page 5 of 6 PageID #: 84




                    CAUSE OF ACTION # 2 – RESPONDEAT SUPERIOR
                     (AGAINST SEPARATE DEFENDANTS PILOT AND/OR DOE)

       17.     Upon information and belief, at the time of the collision, Defendant Ward was

acting within the scope of his authority as an agent of Defendant Pilot and/or was acting within

the scope of his employment as an employee of Defendant Pilot.

       18.     In the event the preceding paragraph is incorrect, then upon information and

belief, at the time of the collision, Defendant Ward was acting within the scope of his authority

as an agent of Defendant Doe and/or was acting within the scope of his employment as an

employee of Defendant Doe.

       19.     Therefore, the negligence on the part of Defendant Ward is charged to Defendant

Pilot and/or Doe.

                    CAUSE OF ACTION # 3 – LOSS OF CONSORTIUM

       20.     Plaintiff Melissa Lovell was at all times relevant hereto the spouse of Plaintiff

Larry Lovell and as such lives and cohabits with him.

       21.     For the reasons set forth herein, Plaintiffs have necessarily paid and have become

liable to pay for medical aid, treatment, and for medications, and will necessarily incur further

expenses of a similar nature in the future.

       22.     For the reasons set forth herein, Plaintiff Melissa has been caused, presently and

in the future, to suffer the loss of Plaintiff Larry Lovell companionship, services, society and the

ability of Plaintiff Larry Lovell have in those respects been impaired and depreciated, and the

marital association between husband and wife has been altered, and accordingly, Plaintiff

Melissa Lovell has been caused great mental anguish.

       23.     Defendant’s conduct is the cause of these damages.




                                              Page 5 of 6
Case 6:20-cv-06074-SOH Document 21-1                  Filed 12/17/20 Page 6 of 6 PageID #: 85




                                AMOUNT OF DAMAGES
             (FOR JURISDICTIONAL PURPOSES UNDER ARK. CODE ANN. § 16-63-221)

       24.     Plaintiffs’ injuries and damages are in excess of the minimum amount required for

federal court jurisdiction in diversity of citizenship cases.

                                DEMAND FOR TRIAL BY JURY

       25.     Plaintiffs demand a trial by jury for all issues of fact presented by this action.

                         RESERVATION OF ADDITIONAL CLAIMS

       26.     Upon completion of discovery, Plaintiffs reserve the right to plead further to state

additional claims and to name additional parties to this action.

       WHEREFORE, Plaintiffs pray for judgment against Defendants for the damages caused

by Defendants’ negligence as described above, for costs and attorneys’ fees, and for all other

relief at law or equity to which Plaintiffs may be entitled.

                                               Respectfully submitted,
                                               Larry Lovell and Melissa Lovell,
                                               Plaintiffs


                                         BY:
                                               TAYLOR & TAYLOR LAW FIRM, P.A.
                                               Andrew M. Taylor, Ark. Bar No. 2005147
                                               Tasha C. Taylor, Ark. Bar No. 2005148
                                               12921 Cantrell Road, Suite 205
                                               Little Rock, AR 72223
                                               Phone: (501) 246-8004
                                               Fax: (501) 246-8009
                                               Email: Andy@TaylorLawFirm.com
                                                       Tasha@TaylorLawFirm.com

                                               Attorneys for Plaintiffs




                                             Page 6 of 6
